Case: 21-10174     Document: 00516198431         Page: 1     Date Filed: 02/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-10174                     February 10, 2022
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Catrell Tywarren Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-306-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Catrell Tywarren Johnson has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Johnson’s motion for leave to file an out-of-time response is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10174     Document: 00516198431           Page: 2   Date Filed: 02/10/2022




                                    No. 21-10174


   GRANTED. Johnson’s motion for this court to reject counsel’s Anders
   brief and appoint new counsel is DENIED as untimely because it was made
   after counsel filed his motion to withdraw and Anders brief. See United States
   v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
          The record is not sufficiently developed to allow us to make a fair
   evaluation of Johnson’s claims of ineffective assistance of counsel; we
   therefore decline to consider the claims without prejudice to collateral
   review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Johnson’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2